Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-592
                        Lower Tribunal No. 15-8342
                           ________________


                    Dr. James Eric McDonough,
                                  Appellant,

                                     vs.

                         Alejandro Murguido,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Lourdes
Simon, Judge.

     Dr. James Eric McDonough, in proper person.

     Weiss Serota Helfman Cole & Bierman, P.L., and Eric L. Stettin (Fort
Lauderdale), for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. Albanese Popkin Hughes Cove, Inc. v. Scharlin, 141 So. 3d

743, 745 (Fla. 3d DCA 2014) (“A trial court’s award of costs is reviewed by

appellate courts for an abuse of discretion.”); In re Amends. to Unif.

Guidelines for Tax’n of Costs, 915 So. 2d 612, 616 (Fla. 2005) (stating that

the test for awarding costs is whether “all requested costs were reasonably

necessary either to defend or prosecute the case at the time the action

precipitating the cost was taken.”); Markowski v. N. Broward Hosp. Dist., 894

So. 2d 1077, 1077 (Fla. 4th DCA 2005) (allowing the “taxation of costs for

depositions ‘used to successfully support a Motion for Summary Judgment’”

pursuant to the Statewide Uniform Guidelines for Taxation of Costs (quoting

Reeser v. Boats Unlimited, Inc., 432 So. 2d 1346, 1349 n. 2 (Fla. 4th DCA

1983))).




                                     2